Case: 11-20090     Document: 00511824183         Page: 1     Date Filed: 04/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2012
                                     No. 11-20090
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HENRY FRANCISCO ESPIN FERRERA, also known as Henry Francisco
Espinal-Ferrera, also known as Henry Francisco Espinal Ferrara, also known
as Henry Francisc Espinal-Ferrera, also known as Henry Francisco, also known
as Henry Espinal Francisco,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-387-1


Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Henry Francisco Espin Ferrera has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Espin Ferrera has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20090   Document: 00511824183     Page: 2   Date Filed: 04/17/2012

                                 No. 11-20090

counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2